NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 6, 2019* 
                                 Decided March 15, 2019 
                                              
                                          Before 
 
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      MICHAEL B. BRENNAN, Circuit Judge 
 
No. 18‐1635 
 
ROGELIO OROZCO,                                Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Southern District of Illinois. 
                                                
                    v.                         No. 16‐cv‐1179‐MJR 
                                                
KIMBERLY BUTLER, et al.,**                     Michael J. Reagan, 
      Defendants‐Appellees.                    Chief Judge. 
                                                
                                        O R D E R 

            Rogelio Orozco, an Illinois inmate, appeals the dismissal of his lawsuit against 
prison staff at Menard Correctional Center and Pontiac Correctional Center for violating 
                                                 
            * We have agreed to decide the case without oral argument because the brief and 

the record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). The defendants were not 
served with process in the district court and are not participating in this appeal. 
             
            ** We have substituted the former wardens of Pontiac and Menard Correctional 

Centers with their successors for purposes of the official‐capacity claims, but we retain 
former Menard warden Kimberly Butler, who was also sued in her individual capacity. 
No. 18‐1635                                                                        Page  2 
 
his due‐process rights in prison disciplinary proceedings and imposing administrative 
segregation. The district judge dismissed the original complaint at screening under 
28 U.S.C. § 1915A, and, after an amendment, dismissed the action with prejudice for 
failure to comply with the judge’s screening order. Because the district court abused its 
discretion in dismissing the case as a sanction, we vacate.   
       Orozco alleges the following facts, which we assume to be true. See Marion 
v. Columbia Corr. Inst., 559 F.3d 693, 694 (7th Cir. 2009). Investigators at Menard 
Correctional Center questioned Orozco about prison gang activity and pressured him to 
identify other prisoners involved in “security threat groups” (gangs), but he refused to 
cooperate. In April 2014, investigators issued Orozco a ticket for participating in a 
security threat group and summoned him to a disciplinary hearing before the prison’s 
adjustment committee. Based on the statements of three confidential informants, the 
committee members found Orozco guilty of being a gang leader and imposed three 
months of disciplinary segregation and other restrictions as punishment. But Menard’s 
warden, Kimberly Butler, was dissatisfied with the punishment and remanded the 
matter to the investigator to issue a new ticket for the committee to hold a second 
hearing. At the second hearing, committee members Rebecca Cowan and Minn Scott 
found Orozco guilty again and increased his punishment to one year in segregation and 
a disciplinary transfer to Pontiac Correctional Center. Cowan and Scott acknowledged 
that Butler had directed them to increase his punishment. Orozco filed a grievance 
protesting the circumstances of the hearing, but he was transferred to Pontiac before he 
received a response.   
       Several months after Orozco began his segregation at Pontiac, the Administrative 
Review Board (“ARB”) responded to Orozco’s grievance and remanded the ticket for a 
third disciplinary hearing. On remand, the ARB requested more information from 
Menard’s investigation team about Orozco’s alleged gang involvement. Orozco 
appeared at his third disciplinary hearing before the Pontiac adjustment committee in 
November 2014. The Pontiac committee found him guilty of gang activity, imposing the 
same one‐year punishment. Several weeks later, Orozco filed another grievance 
opposing the committee’s decision. 
       While in segregation, Orozco endured “harsh conditions.” Orozco’s segregation 
cell was infested with ants, roaches, and mice. The insects would bite him and crawl 
into his ears and mouth, and the mice ate his food. Orozco also shared cells with 
mentally‐ill inmates who smeared feces on the walls and doors, which were not 
adequately cleaned. These inmates would also scream and kick doors throughout the 
day and night, depriving Orozco of sleep and causing migraines. Orozco also alleges 
No. 18‐1635                                                                         Page  3 
 
that he often went hungry because of inadequate food and the lack of sanitation, which 
affected his appetite and caused him to lose fifty pounds. After one year in disciplinary 
segregation, Orozco was transferred to administrative segregation, which was also 
“restrictive,” for another eight months. (The record does not indicate the reason for 
Orozco’s administrative segregation, but he alleges that his ticket for gang activity 
“paved the way” for Pontiac officials to recommend the segregation.) 
       After Orozco had served his time in disciplinary segregation, the ARB issued its 
final decision in April 2015. The Board affirmed the Pontiac committee’s finding of guilt 
but concluded that the Menard warden violated the Illinois Administrative Code by 
improperly enhancing Orozco’s sanctions from three months to one year in segregation. 
Such retroactive enhancements are not permitted and, further, the rehearing at Menard 
did not occur within the time limits for addressing disciplinary infractions. The Board 
retroactively reduced Orozco’s punishment to three months in disciplinary segregation 
and ordered that Orozco’s disciplinary record reflect this result.   
        Orozco sued under 42 U.S.C. § 1983, asserting that the committee members at his 
disciplinary proceedings and the Menard warden violated his due‐process rights 
because he served an excess nine months in disciplinary segregation and eight months 
in administrative segregation without an impartial hearing. He also claimed that prison 
officials violated the First Amendment by pursuing disciplinary charges and 
confiscating his personal property in retaliation for his refusal to cooperate with 
investigators and for his subsequent grievances. 
       At screening, the district judge dismissed the complaint for failure to state a 
claim. He divided the allegations into nine counts based on the defendants and the 
theories of recovery, one of which he characterized as an Eighth Amendment claim for 
the conditions of Orozco’s confinement in disciplinary segregation. The judge dismissed 
with prejudice five “due‐process” counts, finding that the disciplinary hearings 
described in the complaint did not demonstrate any unconstitutional denial of 
procedural due process. The judge also dismissed without prejudice the retaliation and 
Eighth Amendment claims because Orozco did not allege he engaged in a protected 
First Amendment activity and, on the Eighth Amendment claim, he failed to indicate 
the length of time he was subjected to the conditions in disciplinary segregation. The 
judge instructed Orozco that, should he wish to pursue the Eighth Amendment claim, 
he could submit an amended complaint to provide additional information about the 
conditions in segregation. But the judge told him not to replead the due‐process claims 
that were dismissed with prejudice and warned that failure to comply with the order 
might result in the dismissal of the action under Federal Rule of Civil Procedure 41(b). 
No. 18‐1635                                                                      Page  4 
 
       Orozco timely filed an amended complaint, adding three additional defendants 
and repleading each claim from his original complaint. He also stated that he did not 
challenge the conditions in his segregation cell as an Eighth Amendment violation. The 
judge dismissed the amended complaint with prejudice under Rule 41(b) because 
Orozco disobeyed the instruction not to replead the due‐process claims and abandoned 
the Eighth Amendment claim that the judge had instructed him to replead. The judge 
then dismissed the five due‐process counts with prejudice and the retaliation and 
Eighth Amendment counts “without prejudice” but gave no reason for the distinction.   
        On appeal, Orozco challenges the decision to dismiss his amended complaint, 
contending that the judge resorted to the “harsh sanction” of dismissal before giving 
him a warning or considering other alternatives. In reviewing the district court’s 
dismissal as a sanction, “[w]e are particularly vigilant in requiring proportionality 
where the draconian sanction of dismissal is imposed.” Long v. Steepro, 213 F.3d 983, 986 
(7th Cir. 2000) (internal quotations omitted). “We often have noted that the interests of 
justice are best served by resolving cases on the merits,” thus “the sanction of dismissal 
with prejudice must be infrequently resorted to by district courts,” and is reserved for 
cases where there is a record of willfulness, bad faith, or fault. Id. (internal quotations 
omitted). To evaluate whether the judge abused his discretion, we consider the entire 
procedural history of the case. Id. at 985–86. 
        With this standard in mind, we agree with Orozco and conclude that the district 
court dismissed the case too hastily. We reiterate that the judge did not indicate any 
reason for the distinction between the dismissal with prejudice of Orozco’s due‐process 
claims and the dismissal without prejudice of the remaining claims. And we fail to 
discern a reason for this distinction. Thus, confusion regarding the judge’s separate 
treatment of Orozco’s due‐process claims may have influenced Orozco’s decision to 
replead those claims despite the judge’s warnings that doing so may result in dismissal. 
Moreover, Orozco’s attempt to replead the due‐process claims was his only misstep, 
and the judge failed to consider alternative sanctions short of dismissal. Id. at 986, 988; 
see also Schilling v. Walworth Cty. Park & Planning Commʹn, 805 F.2d 272, 277 (7th Cir. 
1986) (stating, “[t]he need for the district court to exercise discretion in deciding among 
alternative sanctions was especially great in this case, given the plaintiff’s pro se 
status.”) 
        The judge’s decision to dismiss the case also gives us pause because the judge 
sanctioned Orozco for repleading claims without granting him leave to amend. We 
have said repeatedly that under the PLRA’s screening requirement, a judge should give 
the litigant, especially a pro se litigant, an opportunity to amend his complaint. Tate 
No. 18‐1635                                                                          Page  5 
 
v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) (collecting cases). Indeed, because 
Orozco is pro se, we construe his complaint “liberally,” “holding it to a less stringent 
standard than formal pleadings drafted by lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 
(7th Cir. 2015) (internal quotations omitted). Again, the judge does not indicate why the 
due‐process claims are dismissed with prejudice or find that an amendment would be 
futile.   
       Moreover, the judge’s hasty dismissal of Orozco’s due‐process claims with 
prejudice is puzzling because he did not receive a fair hearing—a hallmark of 
procedural due process. Orozco alleged that the second and third disciplinary hearings 
violated due process because the outcomes were foreordained. He further alleged that 
the warden’s retroactive enhancement of his sentence was “vindictive,” “arbitrary,” and 
“retaliatory”. We have recognized that “even if the procedures are legitimate, it is 
impermissible to employ those procedures vindictively or maliciously so as to deny a 
particular individual due process. Ciechon v. City of Chicago, 686 F.2d 511, 517 (7th Cir. 
1982). To satisfy due process, a hearing “must be a real one, not a sham or a pretense.” 
Ryan v. Illinois Depʹt of Children & Family Servs., 185 F.3d 751, 762 (7th Cir. 1999) (citing 
Palko v. Connecticut, 302 U.S. 319, 327 (1937)). One in which the punishment has been 
predetermined raises doubt that the hearing is, in fact, fair and impartial. 
       Because we conclude that the judge abused his discretion in refusing to allow 
Orozco to amend his complaint in the first instance and for dismissing the case in its 
entirety as a sanction, we need not reach Orozco’s other challenges. Therefore, we 
VACATE the dismissal and REMAND. Circuit Rule 36 will apply on remand.